PROMISSORY NOTE







This Agreement is entered into as of the 17th day of August 2006, between Keith
Nguyen (“Nguyen”), a DataLogic Consulting officer, at address 18301 Von Karman
Ave, Suite 250, Irvine, California 92612 and DataLogic Consulting Inc. a Texas
corporation, doing business at 18301 Von Karman Ave, Suite 250, Irvine,
California 92612, (“DataLogic”).




A loan shall be provided by Nguyen as a bridge loan for the purpose of interim
financing while DataLogic seeks better financing terms.  For Value Received, as
specified in the attached Addendum(s), DataLogic, promises to pay to the order
of Nguyen, the principal amount as specified in the Addendum(s) together with
simple interest on the unpaid principal balance from the date of this note until
the date this note is paid in full, at the annual rate of 6%.

       

Principal and interest shall be paid as follows, subject to modification in the
applicable Addendum:




DataLogic shall make a final payment in the amount of all remaining principal
and all accrued but unpaid interest on August 17, 2007.  This note may be
prepaid by DataLogic in whole or in part at any time without penalty. This note
is not assumable without the written consent of Nguyen, which consent shall not
be unreasonably withheld. This note is nontransferable by Nguyen.




If any installment payment due under this note is not received by Nguyen within
15 days of its due date, the entire amount of unpaid principal and accrued but
unpaid interest of the loan shall, at the option of Nguyen, become immediately
due and payable without prior notice by Nguyen to the DataLogic. In the event of
a default, the DataLogic shall be responsible for the costs of collection,
including, in the event of a lawsuit to collect on this note, Nguyen's
reasonable attorney fees as determined by a court hearing the lawsuit.







IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.




Accepted:

Accepted:




DataLogicConsulting, Inc.

Keith Nguyen

           




  /s/ Derek Nguyen                         

 /s/ Keith Nguyen               

  

Name:  Derek Nguyen

                                      

Title:    Director                       

















--------------------------------------------------------------------------------

DataLogic Consulting, Inc.

18301 Von Karman Ave, Suite 250, Irvine, CA 92612  tel (888) 530-8228  fax (800)
549-3067







PROMISSORY NOTE

ADDENDUM A







This amends the Promissory Note entered into between Keith Nguyen (“Nguyen”) and
DataLogic Consulting, Inc. (“DataLogic”) or collectively “the Parties” as of the
17th of August 2006.




Terms:

August 17, 2006 to August 17, 2007

APR:

6%

Previous Loan Balance:

$0

Additional Loan Amount:

$150,000

Total Loan Amount:

$150,000

Monthly Principal Due:

$13,636.36 (commencing October 17, 2006)







This Addendum is made effective as of the 17th day of August 2006.







DataLogicConsulting, Inc.                       Keith Nguyen




By:   /s/ Derek Nguyen                         By:   /s/ Keith Nguyen          

       Derek Nguyen

           

       



























































--------------------------------------------------------------------------------




DataLogic Consulting, Inc.

18301 Von Karman Ave, Suite 250, Irvine, CA 92612  tel (888) 530-8228  fax (800)
549-3067







PROMISSORY NOTE

ADDENDUM B







This amends the Promissory Note entered into between Keith Nguyen (“Nguyen”) and
DataLogic Consulting, Inc. (“DataLogic”) or collectively “the Parties” as of the
17th of August 2006.




Terms:

August 18, 2006 to August 17, 2007

APR:

6%

Previous Loan Balance:

$150,000

Additional Loan Amount:

$100,000

Total Loan Amount:

$250,000

Monthly Principal Due:

$22,727.27 (commencing October 17, 2006)







This Addendum is made effective as of the 18th day of August 2006.







DataLogicConsulting, Inc.                       Keith Nguyen




By   /s/ Derek Nguyen                           By:   /s/ Keith Nguyen      

      Derek Nguyen

           

       
























































--------------------------------------------------------------------------------

DataLogic Consulting, Inc.

18301 Von Karman Ave, Suite 250, Irvine, CA 92612  tel (888) 530-8228  fax (800)
549-3067







PROMISSORY NOTE

ADDENDUM C







This amends the Promissory Note entered into between Keith Nguyen (“Nguyen”) and
DataLogic Consulting, Inc. (“DataLogic”) or collectively “the Parties” as of the
17th of August 2006.




Terms:

August 21, 2006 to August 17, 2007

APR:

6%

Previous Loan Balance:

$250,000

Additional Loan Amount:

$50,000

Total Loan Amount:

$300,000

Monthly Principal Due:

$27,272.73 (commencing October 17, 2006)







This Addendum is made effective as of the 21st day of August 2006.







DataLogicConsulting, Inc.                       Keith Nguyen




By:   /s/ Derek Nguyen              

By:  /s/ Keith Nguyen    

       Derek Nguyen

           

       







      









